

	

		II

		109th CONGRESS

		1st Session

		S. 1276

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 21, 2005

			Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend section 1111 of the Elementary and

		  Secondary Education Act of 1965 regarding challenging academic content

		  standards for physical education. 

	

	

		1.FindingsCongress makes the following

			 findings:

			(1)Obesity-related diseases cost the United

			 States economy more than $100,000,000,000 every year.

			(2)Almost half of young people aged 12 through

			 21, and more than a third of high school students, do not participate in

			 vigorous physical activity on a regular basis.

			2.Physical

			 educationSection 1111(b) of

			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is

			 amended—

			(1)in paragraph (1)(C)—

				(A)by striking arts, and and

			 inserting arts,; and

				(B)by striking science, and

			 inserting science and (beginning in the 2006–2007 school year) physical

			 education,; and

				(2)in paragraph (3)—

				(A)in subparagraph (A)—

					(i)by striking and science and

			 inserting science, and physical education; and

					(ii)by inserting before the period and

			 no State shall be required to meet the requirements of this part relating to

			 physical education assessments until the beginning of the 2008–2009 school

			 year; and

					(B)in subparagraph (C)(v)—

					(i)in subclause (II)(cc), by inserting

			 and after the semicolon; and

					(ii)by adding at the end the following:

						

							(III)beginning not later than school year

				2008–2009, measure the proficiency of all students in physical education and be

				administered not less than 1 time during—

								(aa)grades 3 through 5;

								(bb)grades 6 through 9; and

								(cc)grades 10 through

				12;

								.

					

